Citation Nr: 1030558	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss and 
tinnitus.  The Board notes that during the course of the appeal, 
the Veteran's claims file was temporarily brokered to the 
Cleveland, Ohio, VA Regional Office.  

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held open 
for 30 days, in which the Veteran submitted additional medical 
evidence accompanied by a waiver.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability and 
service, is not of record.  

3.  Competent evidence of a nexus between tinnitus and service is 
not of record.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 
1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2005 letter.  In the February 2005 
letter, VA informed the Veteran that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and the 
disease or injury in service, which was usually shown by medical 
records and medical opinions.  
As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  The notice to the Veteran did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, as the preponderance of the evidence is against 
the Veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained VA outpatient treatment records from January 
2002 to July 2009.  Attempts to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) have been made.  In March 2005, it was determined by the 
NPRC that the records are fire-related.  The Board nevertheless 
recognizes that it has a heightened duty to explain its findings 
and conclusions because of the missing records and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).  

The Veteran was also provided a VA examination in connection with 
his service connection claims.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided a conclusion with supportive rationale.  
The Board finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran contends that his current hearing loss and tinnitus 
are causally related to his active service.  During the June 2010 
hearing, the Veteran testified that he suffered hearing loss 
after being exposed to acoustic trauma on the rifle range.  He 
explained that during his basic training, while performing his 
duties as a wheel vehicle maintenance mechanic, he endured loud 
noises at the rifle range.  He stated that he was not given any 
hearing devices and instead, plugged his ears with cotton and 
toilet paper.  Since that time, his hearing has deteriorated, and 
he has developed ringing in his ears.  He asserts that service 
connection is warranted for his current bilateral hearing loss 
and tinnitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection for sensorineural hearing 
loss (an organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).  

The Board notes that in cases where the Veteran's service 
treatment records are through no fault of his own, unavailable, a 
heightened duty exists to assist the Veteran in the development 
of the case and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, VA has made unsuccessful attempts 
to obtain the Veteran's missing service treatment records.  The 
Veteran has been advised of the RO's unsuccessful efforts and was 
requested to send any pertinent records he had.  Thus, the Board 
concludes that VA's heightened duty to assist the Veteran is 
satisfied.  The Board is also mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

Upon review of the Veteran's claims file, the only available 
existing service record is the Veteran's Certification of 
Military Service.  The record shows that the Veteran service was 
honorable discharge and his last grade, rank or rating was 
specialist third class.  As mentioned previously, the Veteran 
contends that he was exposed to loud noises while training as an 
auto mechanic during his military service.  However, he denied 
any post service noise exposure.  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss and ringing in the ears.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran has essentially contended that his 
hearing loss and tinnitus have existed since his military 
service.  Again, he is competent to state that he was exposed to 
acoustic trauma as a result of military service.  This is even 
more heightened in the present case because the Veteran's service 
treatment records are not available.  However, there is no 
objective medical evidence of record of bilateral hearing loss 
and tinnitus being caused by in-service noise exposure during 
service or immediately thereafter.  

In July 2009, the Veteran was afforded a VA examination for his 
hearing loss and tinnitus.  During the examination, the Veteran 
reported working as a mechanic and truck driver while in the 
military.  After discharge from service, the Veteran stated that 
he was employed as a waiter from 1960 to 2000.  He informed the 
VA examiner that he was unsure of the exact date regarding the 
onset of his hearing loss, but claimed that "big guns" during 
basic training attributed to his hearing loss.  After diagnostic 
and clinical testing, the VA examiner diagnosed the Veteran with 
mild to moderately-severe sensorineural hearing loss in the 1000 
kilohertz to 4000 kilohertz in the right ear and moderate to 
moderately-severe sensorineural hearing loss in the 1000 
kilohertz to 4000 kilohertz in the left ear.  Upon conducting the 
tinnitus assessment during the examination, the Veteran reported 
no instances of tinnitus.  However, the VA examiner noted that 
tinnitus is a "subjective complaint with no objective means of 
documenting its presence or absence."  Based on a review of the 
claims file, physical examination of the Veteran, and personal 
testimony from the Veteran, the VA examiner opined that his 
hearing loss and tinnitus are not related to the Veteran's 
military service.  She explained that it is unlikely that an 
individual would suffer significant hearing loss from typical 
noise exposure experienced during initial training.  

There is no contrary medical opinion or medical evidence in the 
record, and neither the Veteran nor his representative has 
identified or alluded to such medical evidence or opinion.  The 
VA examination report clearly states that the Veteran's claims 
file was available and reviewed.  The VA examiner reviewed the 
Veteran's subjective history, clinical findings, and rendered an 
opinion with supportive rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the 
July 2009 VA opinion adequate, and service connection for 
bilateral hearing loss and tinnitus must be denied.  

The Veteran himself believes that this current bilateral hearing 
loss and tinnitus are causally related to active service.  
Furthermore, in support of his claim, the Veteran also submitted 
a personal statement by his son.  In the July 2010 statement, 
M.P. notes the Veteran's difficulty with hearing after his 
discharge from service.  However, the Veteran nor his son has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  As 
such, their lay opinions do not constitute competent medical 
evidence and lack probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the 
holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
can be interpreted to enable a lay person to speak as to etiology 
in some limited circumstances involving only observable factors, 
the question of causation here involves complex issues that the 
Veteran is not competent to address.  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 percent 
or more within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied.  

In sum, there is no support for a grant of service connection for 
bilateral hearing loss and tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


